DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raikar et al. (U.S. 2021/0185384) in view of Keifer (U.S. Patent No. 11,223,873).
	With regard to claim 1, Raikar teaches a method comprising: 
     at a device including a non-transitory memory ([0018] Content datastore 160 may be a non-transitory processor readable medium, such as memory; [0030] storage medium 225 may include memory) and one or more processors ([0019] Thumbnail generation engine 130 may represent software or firmware that is executed using one or more processors; [claim 10] the one or more processors and having stored therein processor-readable instructions):  
 	being performed at a client device, wherein the sequence of video frames is to be presented at the client device at a first frame rate (Fig. 3; [abstract] the received video content may be monitored for a next-received I-frame. A thumbnail image may be created from the I-frame and may be mapped to a timestamp. The thumbnail generation process may then be caused to enter the sleep state for the predefined time period); 
 	determining an availability of computing resources associated with providing the sequence of video frames to the client device ([0023] Navigation interface generator 180 may be used to generate a navigation interface to allow a user to move forward or backward within video content being output for presentation. The navigation interface may include a scrub bar that allows a user to see what content is currently available for playback; [0061] The navigation interface may include a scrub bar that indicates a portion of the content that is available for navigation due to it having been previously recorded, such as using DVR functionality or a time-shift buffer. The input received at block 530 may involve moving forward or backward within the piece of content from a current playback position); 
 	generating, based on the availability of computing resources, the sequence of video frames at a second frame rate that is greater than the first frame rate (Fig. 3, scrub bar 340; [0004] Outputting the video content navigation interface may include: receiving user input selecting a location on the scrub bar; and presenting a second thumbnail image that is mapped to a timestamp corresponding to the location on the scrub bar. The thumbnail image may be a reduced resolution version of the I-frame; [claim 8] wherein outputting the video content navigation interface further comprises: receiving user input selecting a location on the scrub bar; and presenting a second thumbnail image that is mapped to a timestamp corresponding to the location on the scrub bar); and 
 	triggering the client device to present the sequence of video frames at the first frame rate ([0015] Video content receiver 110 may receive a stream of video from a source, such as a streaming video provider. The streaming video received may be a television channel, or some other form of streaming media, such as a streamed television program, movie, or other form of content. In some embodiments, streaming audio may accompany the streaming video. Video content receiver 110 may receive streaming video via a dedicated media distribution network, such as a satellite-based communication network; [0047] FIG. 3 illustrates an embodiment 300 of an interface that allows for thumbnail-based navigation.  In embodiment 300, video content 310 corresponds to current playback location 325 of time shift buffer visual representation 330 on scrub bar 340. Live video, as received, would correspond to playback location 331. By providing user input, such as by pressing a rewind button or scrolling to the left, a user may move visual indication 321 along scrub bar 340 to a position within time shift buffer visual representation 330. Based on the location of visual indication 321, a corresponding thumbnail image may be retrieved from a thumbnail datastore, such as thumbnail datastore 142 of FIG. 1. The retrieved thumbnail may be presented in thumbnail display region 320). However, Raikar does not specifically teach:
- 	obtaining a request for a sequence of video frames that corresponds to a user interface operation
Keifer teaches a system and method for remote streaming of a user-customized user interface [abstract]. Kiefer also teaches obtaining a request for a sequence of video frames that corresponds to a user interface operation ([col. 4, lines 4-16] FIG. 2 shows an illustrative method 200 for remote streaming of a user-customized UI that system 100 may perform in accordance with principles described herein. While FIG. 2 shows illustrative operations according to one embodiment, other embodiments may omit, add to, reorder, and/or modify any of the operations shown in FIG. 2. In some examples, multiple operations shown in FIG. 2 or described in relation to FIG. 2 may be performed concurrently (e.g., in parallel) with one another, rather than being performed sequentially as illustrated and/or described. One or more of the operations shown in FIG. 2 may be performed by a UI remote streaming system such as system 100; [col. 5, lines 38-57] At operation 208, system 100 may change the set of UI elements included within the user-customized UI presented to the user by the client device. As mentioned above, this change may be performed based on the detecting of the property at operation 206 and may be performed dynamically while the streaming data is being streamed to and from the client device…; [col 1, lines 20-38]; [col. 2, lines 11-21]). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system of generating thumbnail images for video as taught by Raikar, and a system of remote streaming of a user-customized user interface as taught by Keifer, to have achieved a system to transfer the processing necessary to display a user interface from the client to a server to make changes or adjustments to user interface generation by centralizing the location of the interface generation.

With regard to claim 2, the limitations are addressed above and Raikar teaches wherein generating the sequence of video frames at the second frame rate (Fig. 3, scrub bar 340; [0004] Outputting the video content navigation interface may include: receiving user input selecting a location on the scrub bar; and presenting a second thumbnail image that is mapped to a timestamp corresponding to the location on the scrub bar. The thumbnail image may be a reduced resolution version of the I-frame; [claim 8] wherein outputting the video content navigation interface further comprises: receiving user input selecting a location on the scrub bar; and presenting a second thumbnail image that is mapped to a timestamp corresponding to the location on the scrub bar) comprises: 
 	generating the sequence of video frames at the second frame rate in response to the availability of computing resources satisfying an availability threshold associated with the second frame rate ([0021] While in the sleep mode, thumbnail generation engine 130 may monitor an amount of time that has elapsed since the previous thumbnail was generated and periodically or occasionally compare this amount of time with a predetermined time threshold. When the amount of time meets or exceeds the predetermined time threshold, thumbnail generation engine 130 may transition to the active mode).

With regard to claim 3, the limitations are addressed above and Raikar teaches wherein determining the availability of computing resources comprises determining a number of available processing units ([0020] By temporarily storing thumbnails and metadata to thumbnail and metadata buffer 140, the number of writes to thumbnail datastore 142 and metadata datastore 144 may be decreased; [0056] After a certain number of sets of thumbnails and metadata have been stored to the buffer, a batch write process may be performed to write the thumbnails and the metadata to a long-term processor readable storage medium, such as a hard drive or solid state drive. In some embodiments, rather than being based on a certain number of sets of thumbnails and metadata having been stored to the buffer); and 
 	wherein generating the sequence of video frames at the second frame rate comprises generating the sequence of video frames at the second frame rate (Fig. 3, scrub bar 340; [0004] Outputting the video content navigation interface may include: receiving user input selecting a location on the scrub bar; and presenting a second thumbnail image that is mapped to a timestamp corresponding to the location on the scrub bar. The thumbnail image may be a reduced resolution version of the I-frame; [claim 8] wherein outputting the video content navigation interface further comprises: receiving user input selecting a location on the scrub bar; and presenting a second thumbnail image that is mapped to a timestamp corresponding to the location on the scrub bar) in response to the number of available processing units being greater than a threshold number of processing units (Fig. 3, scrub bar 340; [0004]; [0050] The greater the predefined time period, the fewer the number of thumbnails generated and the less amount of processing needing to be performed by the one or more processors. The smaller the predefined time period, the greater the number of thumbnails generated and the greater the amount of processing needing to be formed by the one or more processors to create the thumbnails; [0057] At block 480, the thumbnail generation process may be set to a sleep mode in response to the thumbnail having been generated and stored at block 460 and 470. Since a thumbnail image was just generated, it can be expected that at least several seconds will elapse before block 430 determines that the predefined time period has elapsed. In some embodiments, the predefined time period may be set to five seconds. In other embodiments, greater or shorter predefined time periods may be possible). 

With regard to claim 4, the limitations are addressed above and Raikar teaches wherein determining the availability of computing resources comprises determining an amount of available compute time ([0023] Navigation interface generator 180 may be used to generate a navigation interface to allow a user to move forward or backward within video content being output for presentation. The navigation interface may include a scrub bar that allows a user to see what content is currently available for playback; [0061] The navigation interface may include a scrub bar that indicates a portion of the content that is available for navigation due to it having been previously recorded, such as using DVR functionality or a time-shift buffer. The input received at block 530 may involve moving forward or backward within the piece of content from a current playback position); and 
 	wherein generating the sequence of video frames comprises generating the sequence of video frames at the second frame rate in response to the amount of available compute time being greater than a threshold amount of time ([0050] The greater the predefined time period, the fewer the number of thumbnails generated and the less amount of processing needing to be performed by the one or more processors. The smaller the predefined time period, the greater the number of thumbnails generated and the greater the amount of processing needing to be formed by the one or more processors to create the thumbnails; [0057] At block 480, the thumbnail generation process may be set to a sleep mode in response to the thumbnail having been generated and stored at block 460 and 470. Since a thumbnail image was just generated, it can be expected that at least several seconds will elapse before block 430 determines that the predefined time period has elapsed. In some embodiments, the predefined time period may be set to five seconds. In other embodiments, greater or shorter predefined time periods may be possible). 

With regard to claim 5, the limitations are addressed above and Raikar teaches wherein determining the availability of computing resources comprises determining a number of client devices that are expected to request respective sequences of video frames for corresponding user interface operations ([0020] By temporarily storing thumbnails and metadata to thumbnail and metadata buffer 140, the number of writes to thumbnail datastore 142 and metadata datastore 144 may be decreased; [0056] After a certain number of sets of thumbnails and metadata have been stored to the buffer, a batch write process may be performed to write the thumbnails and the metadata to a long-term processor readable storage medium, such as a hard drive or solid state drive. In some embodiments, rather than being based on a certain number of sets of thumbnails and metadata having been stored to the buffer); and
 	wherein generating the sequence of video frames comprises generating the sequence of video frames at the second frame rate in response to the number of client devices that are expected to request respective sequences of video frames being less than a threshold number of client devices ([0050] The greater the predefined time period, the fewer the number of thumbnails generated and the less amount of processing needing to be performed by the one or more processors. The smaller the predefined time period, the greater the number of thumbnails generated and the greater the amount of processing needing to be formed by the one or more processors to create the thumbnails).

With regard to claim 6, the limitations are addressed above and Raikar teaches wherein the availability of computing resources is a function of a time of day ([0020] When thumbnail generation engine 130 has created a thumbnail image, a timestamp that corresponds to the time at which the thumbnail was created from the received video content may be generated. This timestamp and thumbnail image may be temporarily stored by thumbnail and metadata buffer 140; [0021] While in the sleep mode, thumbnail generation engine 130 may monitor an amount of time that has elapsed since the previous thumbnail was generated and periodically or occasionally compare this amount of time with a predetermined time threshold. When the amount of time meets or exceeds the predetermined time threshold, thumbnail generation engine 130 may transition to the active mode; [0051] In some may embodiments, the amount of time between when thumbnails are generated may be dynamically varied based on the processing load on the one or more processors of the television receiver. Therefore, if the one or more processors are currently being significantly utilized, the amount of time between generation of thumbnails may be increased (to decrease the amount of processing load due to thumbnail generation); [0057] the predefined time period may be set to five seconds); and 
 	wherein generating the sequence of video frames comprises generating the sequence of video frames at the second frame rate in response to a current time being within a time period that corresponds to the second frame rate (Fig. 3; [0047] video content 310 corresponds to current playback location 325 of time shift buffer visual representation 330 on scrub bar 340. Live video, as received, would correspond to playback location 331. By providing user input, such as by pressing a rewind button or scrolling to the left, a user may move visual indication 321 along scrub bar 340 to a position within time shift buffer visual representation 330).

With regard to claim 7, the limitations are addressed above and Raikar teaches further comprising: 
 	providing, to an encoder (Fig. 1, encoder engine 150; [0014] encoder engine 150), the sequence of video frames and an encoding guidance vector that provides encoding guidance to the encoder in order to allow the encoder to encode the sequence of video frames within a threshold amount of time ([0018] Encoder engine 150 may encrypt and/or scramble data using one or more keys for local storage on content datastore 160 such that video content is not stored unprotected. Such an arrangement may help prevent theft of copyrighted materials. If the user is viewing the video content live, decoder engine 120 may output the decrypted and/or descrambled video content to output interface 170; [0019] An I-frame may be a type of frame used in MPEG (or, more generally, video) encoding that includes all of the data necessary to render or create a visual image without any additional information).

With regard to claim 8, the limitations are addressed above and Raikar teaches wherein the encoding guidance vector indicates that there is no change between a first video frame and a second video frame that appear in succession in the sequence of video frames in order to allow the encoder to conserve encoding resources by forgoing analysis of the second video frame ([0005] similar components or features may have the same reference label. Further, various components of the same type may be distinguished by following the reference label by a dash and a second label that distinguishes among the similar components. If only the first reference label is used in the specification, the description is applicable to any one of the similar components having the same first reference label irrespective of the second reference label).

With regard to claim 10, the limitations are addressed above and Raikar teaches wherein the encoding guidance vector indicates an area within which to detect changes between a first video frame and a second video frame that appear in succession in the sequence of video frames (Fig. 3; [0004] receiving user input selecting a location on the scrub bar; and presenting a second thumbnail image that is mapped to a timestamp corresponding to the location on the scrub bar; [0019] a second mode may be a sleep mode, during which thumbnail generation engine 130 is disabled).

With regard to claim 11, the limitations are addressed above and Raikar teaches wherein the encoding guidance vector includes a motion vector that indicates a movement of a block between a first video frame and a second video frame that appear in succession in the sequence of video frames ([0013] A smaller number of thumbnails may be sufficient due to the size of the scrub bar (due to the size of the display) and the inability to do highly precise movements with a finger on a small scrub bar; [0023] Navigation interface generator 180 may be used to generate a navigation interface to allow a user to move forward or backward within video content being output for presentation. The navigation interface may include a scrub bar that allows a user to see what content is currently available for playback. When a user selects a different portion of the video content, a thumbnail may be presented to visually represent to the user the currently selected position within the video content; [0047] a user may move visual indication 321 along scrub bar 340 to a position within time shift buffer visual representation 330. Based on the location of visual indication 321, a corresponding thumbnail image may be retrieved from a thumbnail datastore, such as thumbnail datastore 142 of FIG. 1. The retrieved thumbnail may be presented in thumbnail display region 320. As can be seen in the example of embodiment 300, at the earlier location corresponding to visual indication 321, the video content features a pair of horses as indicated in thumbnail display region 320. If the location of visual indication 321 is changed, a different thumbnail may be retrieved, which would correspond to a different thumbnail image; [0061] The input received at block 530 may involve moving forward or backward within the piece of content from a current playback position).

With regard to claim 12, the limitations are addressed above and Raikar teaches further comprising determining the first frame rate based on client resource availability data that indicates an amount of resources that are available to the client device ([0012] A possible disadvantage of generating thumbnails can be the consumption of processing resources. Therefore, if a processing system is being used for multiple tasks, generation of one or more thumbnail images may negatively impact the processing resources available for other tasks; [0019] A second mode may be a sleep mode, during which thumbnail generation engine 130 is disabled and not using any processing resources besides, possibly, keeping track of an amount of time that has elapsed since the previous thumbnail was generated in comparing this amount of time with a predefined time period).

With regard to claim 13, the limitations are addressed above and Raikar teaches further comprising determining the first frame rate based on the availability of computing resources associated with providing the sequence of video frames to the client device (Fig. 3; [0023] Navigation interface generator 180 may be used to generate a navigation interface to allow a user to move forward or backward within video content being output for presentation. The navigation interface may include a scrub bar that allows a user to see what content is currently available for playback; [0061] The navigation interface may include a scrub bar that indicates a portion of the content that is available for navigation due to it having been previously recorded, such as using DVR functionality or a time-shift buffer. The input received at block 530 may involve moving forward or backward within the piece of content from a current playback position).

With regard to claim 14, the limitations are addressed above and Raikar teaches wherein the determining the availability of computing resources comprises determining an availability of graphics generation resources associated with generating the sequence of video frames (Fig. 3, scrub bar 340; [0004] Outputting the video content navigation interface may include: receiving user input selecting a location on the scrub bar; and presenting a second thumbnail image that is mapped to a timestamp corresponding to the location on the scrub bar. The thumbnail image may be a reduced resolution version of the I-frame; [claim 8] wherein outputting the video content navigation interface further comprises: receiving user input selecting a location on the scrub bar; and presenting a second thumbnail image that is mapped to a timestamp corresponding to the location on the scrub bar).

With regard to claim 15, the limitations are addressed above and Raikar teaches wherein the determining the availability of computing resources comprises determining an availability of encoding resources associated with encoding the sequence of video frames ([0014] encoder engine 150; [0018] Encoder engine 150 may encrypt and/or scramble data using one or more keys for local storage on content datastore 160 such that video content is not stored unprotected. Such an arrangement may help prevent theft of copyrighted materials. If the user is viewing the video content live, decoder engine 120 may output the decrypted and/or descrambled video content to output interface 170; [0019] An I-frame may be a type of frame used in MPEG (or, more generally, video) encoding that includes all of the data necessary to render or create a visual image without any additional information).

With regard to claim 16, the limitations are addressed above and Raikar teaches wherein triggering the client device to present the sequence of video frames at the first frame rate ([0015] Video content receiver 110 may receive a stream of video from a source, such as a streaming video provider. The streaming video received may be a television channel, or some other form of streaming media, such as a streamed television program, movie, or other form of content. In some embodiments, streaming audio may accompany the streaming video. Video content receiver 110 may receive streaming video via a dedicated media distribution network, such as a satellite-based communication network; [0047] FIG. 3 illustrates an embodiment 300 of an interface that allows for thumbnail-based navigation.  In embodiment 300, video content 310 corresponds to current playback location 325 of time shift buffer visual representation 330 on scrub bar 340. Live video, as received, would correspond to playback location 331. By providing user input, such as by pressing a rewind button or scrolling to the left, a user may move visual indication 321 along scrub bar 340 to a position within time shift buffer visual representation 330. Based on the location of visual indication 321, a corresponding thumbnail image may be retrieved from a thumbnail datastore, such as thumbnail datastore 142 of FIG. 1. The retrieved thumbnail may be presented in thumbnail display region 320) comprises: 
 	instructing the device to transmit the sequence of video frames to the client device in a sequential manner at the first frame rate ([0067] Also, configurations may be described as a process which is depicted as a flow diagram or block diagram. Although each may describe the operations as a sequential process, many of the operations can be performed in parallel or concurrently. In addition, the order of the operations may be rearranged). However, Raikar does not specifically teach:
-	transmitting the sequence of video frames to an edge device
Keifer teaches a system and method for remote streaming of a user-customized user interface [abstract]. Kiefer also teaches transmitting the sequence of video frames to an edge device ([abstract] user interface (UI) remote streaming system obtains a UI dataset that defines a user-customized UI that includes a set of UI elements and that provides a client device access to multi-access edge computing (MEC) resources). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system of generating thumbnail images for video as taught by Raikar, and a system of remote streaming of a user-customized user interface as taught by Keifer, to have achieved a system to transfer the processing necessary to display a user interface from the client to a server to make changes or adjustments to user interface generation by centralizing the location of the interface generation.

With regard to claim 17, the limitations are addressed above and Raikar teaches wherein triggering the client device to present the sequence of video frames at the first frame rate ([0015] Video content receiver 110 may receive a stream of video from a source, such as a streaming video provider. The streaming video received may be a television channel, or some other form of streaming media, such as a streamed television program, movie, or other form of content. In some embodiments, streaming audio may accompany the streaming video. Video content receiver 110 may receive streaming video via a dedicated media distribution network, such as a satellite-based communication network; [0047] FIG. 3 illustrates an embodiment 300 of an interface that allows for thumbnail-based navigation.  In embodiment 300, video content 310 corresponds to current playback location 325 of time shift buffer visual representation 330 on scrub bar 340. Live video, as received, would correspond to playback location 331. By providing user input, such as by pressing a rewind button or scrolling to the left, a user may move visual indication 321 along scrub bar 340 to a position within time shift buffer visual representation 330. Based on the location of visual indication 321, a corresponding thumbnail image may be retrieved from a thumbnail datastore, such as thumbnail datastore 142 of FIG. 1. The retrieved thumbnail may be presented in thumbnail display region 320) comprises: 
 	transmitting the sequence of video frames to the client device ([0023] Navigation interface generator 180 may be used to generate a navigation interface to allow a user to move forward or backward within video content being output for presentation. The navigation interface may include a scrub bar that allows a user to see what content is currently available for playback; [0061] The navigation interface may include a scrub bar that indicates a portion of the content that is available for navigation due to it having been previously recorded, such as using DVR functionality or a time-shift buffer. The input received at block 530 may involve moving forward or backward within the piece of content from a current playback position); and
 	instructing the client device to present the sequence of video frames at the first frame rate (Fig. 3; [abstract] the received video content may be monitored for a next-received I-frame. A thumbnail image may be created from the I-frame and may be mapped to a timestamp. The thumbnail generation process may then be caused to enter the sleep state for the predefined time period).

With regard to claim 18, the device claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the memory claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the memory claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.




	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Raikar et al. (U.S. 2021/0185384) in view of Keifer (U.S. Patent No. 11,223,873) in further view of Rungta et al. (U.S. 2017/0315869).
With regard to claim 9, the limitations are addressed above further comprising replacing the second video frame ([0004] a second file being created that links each of the plurality of thumbnail images with a timestamp of a plurality of timestamps…Outputting the video content navigation interface may include: receiving user input selecting a location on the scrub bar; and presenting a second thumbnail image that is mapped to a timestamp corresponding to the location on the scrub bar; [claim 7] creating a second file that links each of the plurality of thumbnail images with a timestamp of a plurality of timestamps; [claim 8] presenting a second thumbnail image that is mapped to a timestamp corresponding to the location on the scrub bar). However, Raikar does not specifically teach: 
- 	a null frame
Rungta teaches an object storage system that stores small objects [abstract]. Rungta also teaches a null frame ([0063] Since the name of the small object has been removed from the database and the data blocks corresponding with the small object have been marked as invalid, the small object is no longer accessible by a client device. As such, in some implementations, if a client device requests the small object, the storage system returns null). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system of generating thumbnail images for video as taught by Raikar and a system of remote streaming of a user-customized user interface as taught by Keifer, and a null value taught by Rungta, to have achieved a system to transfer the processing necessary to display a user interface from the client to a server to make changes or adjustments to user interface generation by centralizing the location of the interface generation.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171